UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6430



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EMMETT MADISON GRAHAM, JR.,

                                               Defendant - Appellant.



                              No. 04-6807



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EMMETT MADISON GRAHAM, JR.,

                                               Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-97-98; CA-03-53-7-F; CA-00-206-F)


Submitted:   July 26, 2004                  Decided:   August 10, 2004
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 04-6430 dismissed; No. 04-6807 affirmed by unpublished per
curiam opinion.


Emmett Madison Graham, Jr., Appellant Pro Se.     Michael Gordon,
James, Assistant United States Attorney, Paul Martin Newby, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Emmett Madison Graham, Jr., seeks to appeal the district

court’s orders denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000), denying a certificate of appealability, and denying

a motion for return of property in a criminal case.           An appeal may

not be taken from the final order in a habeas corpus proceeding

unless   a   circuit   justice   or   judge   issues   a    certificate    of

appealability.     28 U.S.C. § 2253(c)(1) (2000).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Graham has not made the

requisite showing.      Accordingly, we deny Graham’s motion for a

certificate of appealability and dismiss the appeal in 04-6430.

The district court order appealed from in 04-6807, regarding the

motion for return of property in a criminal case, is affirmed.            The

district court properly denied Graham’s motion for return of

property because the issue was previously decided by the district

court and is pending on appeal.        We dispense with oral argument


                                  - 3 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                             No. 04-6430 DISMISSED
                                              No. 04-6807 AFFIRMED




                              - 4 -